Case 3:17-cv-00072-NKM-JCH Document 932 Filed 03/19/21 Page 1 of 3 Pageid#: 15993




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, TYLER MAGILL, APRIL
   MUNIZ, HANNAH PEARCE, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, THOMAS BAKER, and JOHN
   DOE,

                          Plaintiffs,
   v.

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD
   AMERICA, ANDREW ANGLIN,           Civil Action No. 3:17-cv-00072-NKM
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOT KLINE a/k/a/ ELI MOSLEY,
   IDENTITY EVROPA, MATTHEW          JURY TRIAL DEMANDED
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, MICHAEL “ENOCH”
   PEINOVICH, LOYAL WHITE KNIGHTS OF
   THE KU KLUX KLAN, and EAST COAST
   KNIGHTS OF THE KU KLUX KLAN a/k/a
   EAST COAST KNIGHTS OF THE TRUE
   INVISIBLE EMPIRE,

                          Defendants.



     SUPPLEMENT TO PLAINTIFFS’ OPPOSITION TO DEFENDANT CANTWELL’S
                       OBJECTION TO DEPOSITION
Case 3:17-cv-00072-NKM-JCH Document 932 Filed 03/19/21 Page 2 of 3 Pageid#: 15994




         Plaintiffs write to inform the Court that Plaintiffs have re-noticed Defendant Cantwell’s

  deposition for June 7, 2021. Further, Plaintiffs are coordinating with the Strafford County Jail,

  where Cantwell is currently housed, to re-serve Cantwell with Plaintiffs’ court filings and

  supplemental document productions to ensure he is in possession of any documents he is entitled

  to that he may not have received since he has been incarcerated.



  Dated: March 19, 2021                                Respectfully submitted,

                                                       /s/ Michael L. Bloch
                                                       Roberta A. Kaplan (pro hac vice)
                                                       Julie E. Fink (pro hac vice)
                                                       Gabrielle E. Tenzer (pro hac vice)
                                                       Michael L. Bloch (pro hac vice)
                                                       KAPLAN HECKER & FINK LLP
                                                       350 Fifth Avenue, Suite 7110
                                                       New York, NY 10118
                                                       Telephone: (212) 763-0883
                                                       rkaplan@kaplanhecker.com
                                                       jfink@kaplanhecker.com
                                                       gtenzer@kaplanhecker.com
                                                       mbloch@kaplanhecker.com

                                                       Counsel for Plaintiffs
Case 3:17-cv-00072-NKM-JCH Document 932 Filed 03/19/21 Page 3 of 3 Pageid#: 15995




  Of Counsel:

   Robert T. Cahill (VSB 38562)                  Karen L. Dunn (pro hac vice)
   COOLEY LLP                                    William A. Isaacson (pro hac vice)
   11951 Freedom Drive, 14th Floor               Jessica Phillips (pro hac vice)
   Reston, VA 20190-5656                         PAUL WEISS RIFKIND WHARTON &
   Telephone: (703) 456-8000                     GARRISON LLP
   Fax: (703) 456-8100                           2001 K Street, NW
   rcahill@cooley.com                            Washington, DC 20006
                                                 Telephone: (202) 223-7300
                                                 Fax: (202) 223-7420
                                                 kdunn@paulweiss.com
                                                 wisaacson@paulweiss.com
                                                 jphillips@paulweiss.com



   Alan Levine (pro hac vice)                    David E. Mills (pro hac vice)
   Philip Bowman (pro hac vice)                  Joshua M. Siegel (VSB 73416)
   COOLEY LLP                                    COOLEY LLP
   1114 Avenue of the Americas, 46th Floor New   1299 Pennsylvania Avenue, NW
   York, NY 10036                                Suite 700
   Telephone: (212) 479-6260                     Washington, DC 20004
   Fax: (212) 479-6275                           Telephone: (202) 842-7800
   alevine@cooley.com                            Fax: (202) 842-7899
   pbowman@cooley.com                            dmills@cooley.com
                                                 jsiegel@cooley.com

   J. Benjamin Rottenborn (VSB 84796)
   WOODS ROGERS PLC
   10 South Jefferson St., Suite 1400
   Roanoke, VA 24011
   Telephone: (540) 983-7600
   Fax: (540) 983-7711
   brottenborn@woodsrogers.com

                                                 Counsel for Plaintiffs




                                             3
